In an action for a separation by the wife, the defendant husband appeals: (a) from so much of a judgment of the Supreme Court, Kings County, rendered March 14, 1962, upon the decision of the court after a nonjury trial, granting a judicial separation to the wife, as awarded to her permanent alimony of $240 a week, to be reduced to $200 upon the happening of specified contingencies, and as awarded to her $2,500 for additional counsel fees; and (b) from an order of said court, dated September 6, 1962, awarding to the wife additional counsel fees of $1,200 for services rendered and to be rendered in resisting the husband’s appeal from the said judgment and his application to stay its enforcement pending the appeal. In a proceeding by the husband’s former attorneys, Mishell and Gar-lock, to fix their fees for services rendered to him in this action, the husband appeals from an order of said court, dated February 27, 1962, fixing such fees, including disbursements, at $5,250, and directing him to pay to such attorneys the unpaid balance of $3,750. In the action: Judgment, insofar as appealed *956from, affirmed, without costs; and order modified on the facts by reducing the additional counsel fees from $1,200 to $500. As so modified, the order is affirmed, without costs. In our opinion, under all the circumstances, the award of $1,200 was excessive. In the proceeding: Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.